61 F.3d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Abraham Gyesus BERHANE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70943.
United States Court of Appeals, Ninth Circuit.
May 23, 1995.

DISMISSED.
Before:  WRIGHT, BEEZER and FERNANDEZ, Circuit Judges.

ORDER

1
The parties' Joint Motion for Voluntary Dismissal is GRANTED.  The appeal is dismissed.  The parties will bear their own costs.